IN THE SUPREME COURT OF THE STATE OF DELAWARE


MILTON E. TAYLOR,                     §
                                      §     No. 391, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 0003016874
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: February 13, 2019
                         Decided:   February 27, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 27th day of February, 2019, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

June 28, 2018 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                     Justice